                     Case 1:21-cv-02452-NRB Document 12 Filed 06/09/21 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                                        for the
                                                   Southern               New York
                                                   __________ District of __________


Brem Moldovsky, L.L.C., et al.                                             )
                             Plaintiff                                     )
                                v.                                         )      Case No. : 1:21-cv-02452
 Jonathan Miller, Esq., D/B/A The Law Firm of Jonathan Miller, et al.      )
                            Defendant                                      )

                                                     APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

       Brem Moldovsky, L.L.C. and Brem Moldovsky, Esquire                                                                   .


Date: 06-09-2021                                                                                         !"#
                                                                                                   Attorney’s signature

                                                                                  Stephen Mullko
                                                                                              Printed name and bar number


                                                                                  350 Fifth Avenue 59th Floor
                                                                                  NY, NY 10118
                                                                                                         Address

                                                                                  Mullko @icloud.com
                                                                                                     E-mail address

                                                                                  917.655.9000
                                                                                                   Telephone number



                                                                                                      FAX number
